COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Joshua Collins v. The State of Texas

Appellate case number:      01-17-00539-CR

Trial court case number:    D-1-DC-16-300760

Trial court:                167th District Court of Travis County

       The trial court found appellant, Joshua Collins, guilty of the felony offense of
robbery and assessed his punishment at confinement for thirty years. Appellant has filed a
“Request to Abate Appeal,” asking that the Court “permanently abate this appeal,”
overturn his conviction, and remand the case to the trial court based on “the trial court’s
and the State’s failure to comply with the record keeping requirements” of Texas Code of
Criminal Procedure article 39.14. The motion is ordered carried with the case.
       Appellant also has filed a second motion for an extension of time to file his brief.
The motion is granted. Appellant’s brief is due to be filed no later than 30 days from the
date of this order. See TEX. R. APP. P. 38.6(d).
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually      Acting for the Court

Date: October 31, 2017